United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1141
Issued: January 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 13, 2011 appellant filed a timely appeal from a March 3, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP) regarding his schedule award claim.1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than two percent impairment of the left upper
extremity, for which he received a schedule award.

1

Following appellant’s April 13, 2011 appeal to the Board, OWCP issued an April 14, 2011 decision denying
reconsideration of his schedule award. As this decision was issued after the Board took jurisdiction of the case, it is
null and void. The Board and OWCP may not have simultaneous jurisdiction over the same issue. See Douglas E.
Billings, 41 ECAB 880 (1990); see also 20 C.F.R. § 501.3(c)(3).
2

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 29, 2007 appellant, then a 45-year-old machine operator, filed a traumatic
injury claim alleging that a metal gate fell on his left hand while in the performance of duty on
March 26, 2007. OWCP accepted the claim for contusion of the left wrist and hand and ganglion
of the left wrist joint. It paid benefits, including a recurrence of December 19, 2008 and
September 21, 2010 excision of volar ganglion performed by Dr. Emery Kim, a Board-certified
orthopedic surgeon. Appellant returned to full-time work full duty on October 18, 2010. On
November 8, 2010 Dr. Kim advised that appellant could perform regular work and that no
permanent effects were expected from his condition.
On December 17, 2010 appellant filed a claim for a schedule award. In a December 20,
2010 letter, OWCP advised him of the medical information required from his physician for a
schedule award claim. On January 11, 2011 appellant advised OWCP that his physician would
not make an impairment rating.
OWCP referred appellant, together with a statement of accepted facts and the medical
record, to Dr. Stuart J. Gordon, a Board-certified orthopedic surgeon and second opinion
examiner, for an impairment evaluation. Dr. Gordon examined appellant on February 3, 2011.
He noted the history of injury and appellant’s treatment and reported appellant’s complaints of
constant volar pain, feeling of weakness, and difficulty resting arm, wearing a watch and lifting
objects. Dr. Gordon set forth his examination findings and provided an impression of residuals
status post left wrist strain, post-traumatic volar ganglion, and status postsurgical excision and
unrelated adjacent left carpometacarpal (CMC) arthritis. He opined that, under the sixth edition
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(hereinafter A.M.A., Guides), appellant had two percent impairment to the left upper extremity.
Dr. Gordon stated that under Table 15-3, page 395 appellant fell under class 1 for wrist mass or
ganglion cyst. He found that appellant had a grade 1 for functional history, physical examination
and clinical studies, which resulted in a grade C or two percent left upper extremity impairment.
Of the two percent impairment, Dr. Gordon related one percent to the work-related injury and the
other one percent to unrelated CMC arthritis of the wrist.
In a February 28, 2011 report, an OWCP medical adviser reviewed the medical evidence
of file, including Dr. Gordon’s February 3, 2011 report. He found that appellant reached
maximum medical improvement on February 3, 2011, the date of Dr. Gordon’s evaluation. The
medical adviser agreed with Dr. Gordon’s method of evaluation and application of the sixth
edition of the A.M.A., Guides.
By decision dated March 3, 2011, OWCP granted appellant two percent permanent
impairment of the left upper extremity. The award ran for the period February 3 to March 18,
2011 for a total of 6.24 weeks.

2

LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.5 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is
(GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).9
It is well established that preexisting impairments to the scheduled member are to be
included when determining entitlement to a schedule award.10 OWCP procedures state that any
previous impairment to the member under consideration is included in calculating the percentage
of loss except when the prior impairment is due to a previous work-related injury, in which case
the percentage already paid is subtracted from the total percentage of impairment.11
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

6

Ronald R. Kraynak, 53 ECAB 130 (2001).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims , Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
8

A.M.A., Guides 494-531.

9

Id. at 521.

10

Michael C. Milner, 53 ECAB 446, 450 (2002); Raymond E. Gwynn, 35 ECAB 247 (1983).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.7.a(2) (November 1998).

3

percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.12
ANALYSIS
OWCP accepted that appellant sustained contusion of left wrist and hand and ganglion of
the joint, left wrist while in the performance of duty on March 26, 2007. Appellant underwent
excision of volar ganglion on September 21, 2010. He filed a claim for a schedule award and, by
decision dated March 3, 2011 OWCP granted him a schedule award for two percent impairment
of the left upper extremity.
The Board finds that appellant has no more than two percent impairment of the left arm.
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation. It
requires identifying the impairment class for the diagnosed condition, which is then adjusted by
grade modifiers based on functional history, physical examination and clinical studies.13 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMC - CDX). As appellant’s
treating physician did not offer an impairment rating, OWCP referred appellant to Dr. Gordon
for a second opinion examination and impairment rating. In a February 3, 2011 report,
Dr. Gordon found that appellant had two percent permanent impairment under the sixth edition
of the A.M.A., Guides. In reaching this determination, he reviewed the wrist regional grid, Table
15-3, page 395, as applicable for a class 1 wrist mass or ganglion cyst with a default value of two
percent. Dr. Gordon then adjusted the diagnosis by grade modifiers according to the formula
noted above. He found that appellant had grade modifiers of one for functional history, physical
examination and clinical studies under Table 15-7, Table 15-8 and Table 15-9. Under the net
adjustment formula noted, this would equate to zero, or no net adjustment from the default value.
The Board finds two percent upper extremity impairment.14
OWCP’s medical adviser agreed with Dr. Gordon’s method of evaluation and application
of the sixth edition of the A.M.A., Guides. There is no medical evidence of record supporting
greater impairment than the two percent left lower extremity impairment already awarded.
On appeal, appellant contends that the residual pain from his work-related injury is
interfering with his work. He also stated that he began physical therapy. Appellant may request
an increased schedule award based on evidence of a new exposure or medical evidence showing
progression of an employment-related condition resulting in permanent impairment or increased
impairment.

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).
13

A.M.A., Guides 405-12.

14

Although Dr. Gordon sought to apportion appellant’s impairment between the accepted condition and the
preexisting condition, the Board notes that impairments from preexisting conditions are to be included. See supra
notes 10, 11.

4

CONCLUSION
The Board finds that appellant has no more than two percent total permanent impairment
of the left upper extremity, which was previously paid.
ORDER
IT IS HEREBY ORDERED THAT the March 3, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 18, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

